

Exhibit 10.1


VIRTUALSCOPICS, INC.
NON-EMPLOYEE DIRECTORS’ COMPENSATION PLAN



SECTION 1. PURPOSE. The purpose of the VirtualScopics, Inc. Non-Employee
Directors’ Compensation Plan (the “Plan”) is to promote the success of
VirtualScopics, Inc. (the “Company”) by compensating directors who are not
employees of the Company or any of its affiliated companies (a "Participant")
and enhancing the stock ownership of directors by providing a method whereby
Participants may receive their annual Board, Committee and Chairman retainers
(an "Annual Retainer") or meeting fees ("Meeting Fees") in shares of the
Company's Common Stock ("Common Stock").


The stock options and shares of Common Stock that may be issued pursuant to the
Plan shall be issued under the VirtualScopics, Inc., 2006 Long-Term Incentive
Plan, as it may be amended from time to time (“2006 Plan”), subject to all of
the terms and conditions of the 2006 Plan. The terms contained in the 2006 Plan
are incorporated into and made a part of this Plan with respect to the stock
options and Common Stock granted pursuant hereto and any such awards shall be
governed by and construed in accordance with the 2006 Plan. In the event of any
actual or alleged conflict between the provisions of the 2006 Plan and the
provisions of this Plan, the provisions of the 2006 Plan shall be controlling
and determinative. This Plan does not constitute a separate source of shares for
the grant of the equity awards described herein.


SECTION 2. FEES. Each Participant shall be entitled to compensation as follows:


A.  INITIAL STOCK OPTION GRANT. Each Participant is entitled to a one-time stock
option grant for 25,000 shares of Common Stock pursuant to the 2006 Plan. No
option shall have an exercise price below any existing, applicable anti-dilution
trigger price. Such option shall vest 25% on each anniversary of the date of
grant. The initial stock option shall be granted at the first Board meeting
attended by a Participant, to the extent the grant is permitted at such time, or
such later regular Board meeting when such grant is permitted.


B. ANNUAL STOCK OPTION GRANT. Each Participant shall be eligible to receive an
annual stock option grant under the 2006 Plan at or about the February board
meeting. The amount of the grant will be determined by the Compensation
Committee based on Participant performance during the previous year. The number
of shares of Common Stock available, in the aggregate, for annual option grants
will be determined by dividing (x) an amount up to Fifteen Thousand Dollars
($15,000) by (y) a per share amount equal to the Black-Scholes pricing model
value of an option to purchase one share of Common Stock on such date. No option
shall have an exercise price below any existing, applicable anti-dilution
trigger price.


C. ANNUAL RETAINER. Each Participant is entitled to an Annual Retainer of
$5,000. A pro-rata Annual Retainer will be paid to any Participant based on the
number of days during the year in which the Participant serves as a director.
 
D. MEETING FEES. Participants will be entitled to receive the following Meeting
Fees:


Board Meetings
 
$
1,500
 
Committee Meetings
 
$
500
 
Committee Chair
 
$
750
 



Participants will not be paid for more than one meeting per day. In the event
there are multiple meetings, payment will be made for the meeting requiring the
highest fee.
 
1

--------------------------------------------------------------------------------


 
SECTION 3. PAYMENT OF FEES. Each Participant shall be given an opportunity by
the Company on an annual basis to elect (the “Annual Election”) to receive his
or her Annual Retainer or Meeting Fees in shares of Common Stock under the 2006
Plan, as follows:


A. ANNUAL RETAINER. If selected, the value of the shares of Common Stock payable
in lieu of an Annual Retainer shall equal the amount of the Annual Retainer,
subject to Section 3.C., below.


B. MEETING FEES. If selected, the value of shares of Common Stock payable in
lieu of the Meeting Fees shall equal the amount of such Meetings Fees, subject
to Section 3.C., below.


C. ALL FEES.


1. All fees shall be paid quarterly on or about the tenth business day following
the end of a quarter for the previous quarter.


2. Each Participant will be asked to declare his or her Annual Election on the
date of each annual shareholders meeting for the coming year. For those
directors electing to fees in the form of an award of shares, the Fair Market
Value (as defined in Section 4 hereof) on the last business day of the quarter
will be used to calculate the number of shares contained in the award in lieu of
cash for the quarter. Each such award shall be approved by the Board of
Directors. Such price, however, shall not be below any existing anti-dilution
trigger price applicable to the Company.


3. The shares awarded in lieu of fees may contain such restrictions and vesting
criteria, or no restrictions and immediate vesting, to the extent determined by
the Compensation Committee.


SECTION 4. SHARE CERTIFICATES, VOTING AND OTHER RIGHTS.


A. SHARE CERTIFICATES. The certificates for shares of Common Stock issued under
Section 3 hereof may be registered in the name of the Participant, or in the
name of the Participant and one other individual as joint tenants. Any
dividends, or distributions, payable in cash or in kind with respect to the
shares of Common Stock that have been issued, shall be paid to the Participant.
All shares of Common Stock issued hereunder shall be fully paid and
non-assessable and the Participant shall have all voting rights with respect
thereto.


B. FAIR MARKET VALUE. "Fair Market Value," shall be as defined in the 2006 Plan.


C. FRACTIONS OF SHARES. The Company shall not issue fractions of shares.
Whenever under the terms of the Plan, a fractional share would otherwise be
required to be issued, the unpaid amount shall be added to the fees for the next
quarterly period.


D. GENERAL RESTRICTIONS. Notwithstanding any other provision of the Plan, the
Company shall have no liability to deliver any Common Stock under the Plan or
make any other distribution of benefits under the Plan unless such delivery or
distribution would comply with all applicable laws (including, without
limitation, the requirements of the Securities Act of 1933, as amended), and the
applicable requirements of any securities exchange or similar entity.


E. CHANGE IN CAPITAL STRUCTURE. In the event of any change in the Common Stock
by reason of any stock dividend, split, combination of shares, exchange of
shares, warrants or rights offering to purchase Common Stock at a price below
its fair market value, reclassification, recapitalization, merger, consolidation
or other change in capitalization, appropriate adjustment shall be made by the
Company in the number and kind of shares subject to the Plan and any other
relevant provisions of the Plan, whose determination shall be binding and
conclusive on all persons.
 
2

--------------------------------------------------------------------------------


 
SECTION 7. TAXES. The Company shall be authorized to withhold from any payment
due under the Plan the amount of withholding taxes, if any, due in respect of an
award hereunder, unless other provisions satisfactory to the Company shall have
been made for the payment of such taxes.


SECTION 8. MISCELLANEOUS


A. ADMINISTRATION. Except as may be specifically provided elsewhere herein, the
Plan shall be administered by the Compensation Committee of the Board (the
"Compensation Committee"), which shall have full authority to construe and
interpret the Plan, to establish, amend and rescind rules and regulations
relating to the Plan, and to take all such actions and make all such
determinations in connection with the Plan as it may deem necessary or
desirable. The Compensation Committee may from time to time make such amendments
to the Plan, or an award made hereunder, as it may deem proper, necessary, and
in the best interests of the Company.


B. RIGHTS OF DIRECTORS. Nothing in the plan shall confer upon any Participant
any right to serve on the Board for any period of time or to continue his or her
current or any other rate of compensation.


C. GOVERNING LAW. The Plan and all actions taken thereunder shall be governed
and construed in accordance with the laws of the State of New York.


D. EFFECTIVE DATE AND TERM. The Plan initially was approved by the Board on
February 26, 2008 (the “Effective Date”), subject to subsequent approval and
ratification by the Company’s stockholders. The Plan shall be effective as of
the Effective Date, but subject to subsequent approval and ratification by the
Company’s stockholders no later than the annual meeting of stockholders next
following the Effective Date. The Plan shall have a term of ten years.


E. Section 409A Savings Clause. Notwithstanding any provision of this Plan, in
the event any term, condition or feature of an Option would result in the Option
being subject to the provisions of Section 409A of the Internal Revenue Code of
1986, as amended, the terms of the Option shall be amended to the minimum extent
necessary such that the Option shall not be subject to the provisions of such
Section 409A.
 
3

--------------------------------------------------------------------------------


 